DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.  
In response to Final Communications received 1/14/2022, Applicant, on 3/31/2022, amended Claims 1, 12, and 17.  Claims 1-20 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant argues that the amended limitation of “analyzing service characteristics…” are eligible as they can’t be performed in the mind, and that they are beyond “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”. Examiner disagrees as per the updated rejection below, the analyzing step is part of the abstraction, as prediction of a volume of tickets and analyzing service characteristics for past support workers who performed work on similar volumes of tickets to the volume of new tickets through a representation showing relationships between a plurality of service characteristics is an abstract concept, similar to what an supervisor would do to analyze similar employees to perform a job, as per the rejection below, an evaluation. There are no new added additional elements, and the current machine learning algorithm, the additional element, is generic as there is no description as to what this algorithm may be, but rather is utilized to perform the abstract limitations of the claims with inputs, and there is no feedback loop which would continuously update the machine learning algorithm. Prediction of a volume of tickets based on data encompasses what any manager would do say if there was a recall, using recall data, and this would obviously be for a commercial interaction, and thus there are inherent abstractions within the limitations of the claims.
	Applicant argues that there is an improvement in the functioning of a computer, technology, or field by reciting the amended limitation of the claims as they are similar to that of McRO, and the system improves the system when the visual representation is looked at in its entirety it may help determine the best combination of service characteristics to resolve the incident tickets in a quick manner. Examiner disagrees as first there is no improvement to the computer, technology, or field as Applicant even states in [0016] and the Remarks that this prediction of a volume of incident tickets, to identify optimal service characteristics to decrease, or even optimize, a ticket resolution time, by analyzing the service characteristics through a graphical representation, which is a transmission of analyzed information, to make a managerial decision, which is entirely abstract. The machine learning is not improved, as there is no feedback loop present, but rather this is utilizing current technologies to perform the abstract limitations of the claims. Second, the improved efficiency as stated in [0017] is further part of the abstraction as again this is utilizing the computer less by resolving the abstraction quicker, and thus the claimed limitations do not improve the system or any technology. 
Applicant asserts the Claims are like Koninklijke as using a machine learning algorithm is an existing tool that is using implementation data which is relating to an existing or upcoming software deployment for input for a machine learning algorithm. Examiner disagrees as this is information about these software deployment which is nothing more than collected information which is used by current technologies such as machine learning, and there is no improvement to an IT system which is controlled by the software deployment by the claimed system, method, and computer program product, but rather the system gives advice to a user/employee/manager as to how there may be a way to improve a resolution time by changing a characteristic, which in the claims are “at least time, experience, skillset, qualification, and cost of a candidate support worker”, which at best would be improvements to a managerial process, not a technical field or process.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that the combination of Rath and Ghosh do not teach the amended limitations of the independent Claims. Examiner disagrees as Applicant uses piecemeal analysis and in response to applicant's arguments against both Rath and Ghosh individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Rath teaches predicting a resolution time for high severity tickets in the volume of new tickets as in [0036] where there is a prediction of resolution time in for [0035] high complexity/severity tickets in the volume of tickets, wherein the implementation data that is similar to present implementation data relating to an existing or upcoming software deployment is used as input for the machine learning algorithm and this suggest a comparison between past and present data, which as in [0040] of Rath there is a current support ticket and how they were handled, their complexity, etc. are used to train the models using the training server. Rath also teaches determining preferred service characteristics based on the volume of the new tickets and the resolution time for the high severity tickets, wherein the preferred service characteristics decrease the resolution time, and wherein determining the preferred service characteristics comprises: analyzing service characteristics for past support workers who performed work on similar volumes of tickets to the volume of new tickets through a representation between a plurality of service characteristics as in [0022] where histories for the support ticket and the agent and what skills are used, which are preferred service characteristics, and ticket histories for the complexity of the service are used, and thus are able to reassign the work to another work to reduce the resolution time as in [0025] and Ghosh teaches predicting a volume of new tickets based on the implementation data and the relationships between the implementation data as in [0030] where a prediction of new tickets, or ticket inflow, is made using a graph relationship which incorporates the type/class of ticket such as in [0031] where the automation and type of operating system/virtual machine being used as in [0056/57]. Thus, the amended limitations are taught.
	Therefore, the arguments are non-persuasive, the combination of Rath and Ghosh teaches the amended limitations, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 is directed to the limitations for identifying deployment characteristics for an operational system based on an architecture of the operational system (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); receiving implementation data regarding past implementations in response to past incident tickets based on the deployment characteristics, wherein the implementation data is used as training data for a machine learning algorithm (Collecting Information, an Observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); identifying relationships within the implementation data (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); predicting a volume of new tickets based on the implementation data and the relationships between the implementation data, wherein the implementation data that is similar to present implementation data relating to an existing or upcoming software deployment is used as input data for the machine learning algorithm (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); predicting a resolution time for high severity tickets in the volume of new tickets (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); determining preferred service characteristics based on the volume of the new tickets and the resolution time for the high severity tickets, wherein the preferred service characteristics decrease the resolution time, and wherein determining the preferred service characteristics comprises: analyzing service characteristics for past support workers who performed work on similar volumes of tickets to the volume of new tickets through a graphical visual representation showing relationships between a plurality of service characteristics (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); and transmitting a recommendation comprising the preferred service characteristics (Transmitting the Analyzed Information, a Judgment; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information, a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a system, use of a machine learning algorithm, and one or more computer processors, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of a Commercial Interaction. For example, identifying deployment characteristics for an operational system based on an architecture of the operation system encompasses an IT supervisor stating what the needs of the system are based on their knowledge of the system, an observation/judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these process recite limitations for organizing and tracking information for a Commercial Interaction, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, machine learning algorithm, and computer processors are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0084] Referring now to FIG. 6, illustrative cloud computing environment 50 is depicted, according to some embodiments. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. It is understood that the types of computing devices 54A-N shown in FIG. 6 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser).”

	Which states that any desktop computer, tablet, smart phone, etc., can be used to perform the abstract limitations. Further the specification describes the use of the machine learning algorithm as:
“[0027] In some embodiments, past implementation data for past deployments that is similar to the present implementation data may be used as input data and/or training data for the machine learning algorithm. For instance, if the client is planning on releasing a new application or a new software update, present data that relates to the future release of the new application and/or software update may be the present implementation data. This data may be inputted into a machine learning algorithm, and the machine learning algorithm may predict that a high volume of new tickets may be expected (due to the new release).”
	Which shows a generic use of inputs and training data from present day for use in a machine learning algorithm, Applying It, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system and computer processors, nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 17 contain the identified abstract ideas with the additional elements of a computer program product and medium which are highly-generalized when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Claims 2-11, 13-16, and 18-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rath (U.S. Publication No. 2021/001,4136) in view of Ghosh (U.S. Publication No. 2020/006,5151).

Regarding Claims 1, 12, and 17, Rath teaches a computer-implemented method comprising: 
identifying deployment characteristics for an operational system based on an architecture of the operational system ([0050] number of services/estimated amount of assistance, [0052] total number of set of entities, [0020] deployed services/operations are all deployment characteristics specific to the architecture which are identified/determined by the system); 
receiving implementation data regarding past implementations in response to past incident tickets based on the deployment characteristic ([0027] support ticket data from historic/past six months is received by the system based on the type of assistance need and time as in [0050], which are deployment characteristics), wherein the implementation data is used as training data for a machine learning algorithm ([0027] the support tickets are used as training data in training servers with machine-learning models/algorithms); 
identifying, using the machine learning algorithm (as in [0027] above), relationships within the implementation data ([0048] relationships using the total historical support ticket volume is used, which utilize the complexity and historic data for a machine learning model as in [0047]); 
predicting a resolution time for high severity tickets in the volume of new tickets ([0036] prediction of resolution time in [0035] high complexity/severity tickets in the volume of tickets), wherein the implementation data that is similar to present implementation data relating to an existing or upcoming software deployment is used as input for the machine learning algorithm (this suggest a comparison between past and present data, which as in [0040] of Rath there is a current support ticket and how they were handled, their complexity, etc. are used to train the models using the training server); 
determining preferred service characteristics based on the volume of the new tickets and the resolution time for the high severity tickets, wherein the preferred service characteristics decrease the resolution time, and wherein determining the preferred service characteristics comprises: analyzing service characteristics for past support workers who performed work on similar volumes of tickets to the volume of new tickets through a graphical visual representation showing relationships between a plurality of service characteristics ([0022] histories for the support ticket and the agent and what skills are used, which are preferred service characteristics, and ticket histories for the complexity of the service are used, and thus are able to reassign the work to another work to reduce the resolution time as in [0025]); and 
transmitting a recommendation comprising the preferred service characteristics ([0049] recommendations are made for support for tickets with [0050] number of services/estimated amount of assistance).
Although Rath teaches a volume of tickets as in [0048], which are used for prediction, as well as implementation data and relationships as above, it does not explicitly teach a prediction of volume of the tickets.
Ghosh teaches 
predicting a volume of new tickets based on the implementation data and the relationships between the implementation data ([0030] a prediction of new tickets, or ticket inflow, is made using a graph relationship which incorporates the type/class of ticket such as in [0031] where the automation and type of operating system/virtual machine being used as in [0056/57]); 
Ghosh further teaches a generated recommendation as in [0033] using implementation data, ticket inflow, for the operating system as in [0056/57].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the ticketing system which uses tickets to recommend support fixes of Rath with the ticketing system which utilizes a predicted ticket inflow of Ghosh as they are both analogous art along with the claimed invention which teach solutions to the problems involved in support of computing services, and the combination would lead to an improved system which would improve the performance due to a more effective allocation of resources and thus also improve user experience by minimizing the time a user may lose due to support response as taught in [0106] of Ghosh.
Examiner notes that Rath teaches a computer program product [0107], medium [0107], server in conjunction with the system [0099], one or more computer processors, and system ([0107] processor with system, medium).
Regarding Claims 2, 13, and 18, Although Rath teaches wherein identifying the deployment characteristics for the operational system comprises: 
determining the deployment characteristics that are specific to the architecture for the operational system ([0050] number of services/estimated amount of assistance, [0052] total number of set of entities, [0020] deployed services/operations are all deployment characteristics specific to the architecture)
and [0020] deployed services/operations are all deployment characteristics specific to the architecture which are identified/determined by the system, it does not explicitly state identifying the operational system.
Ghosh teaches identifying the architecture for the operational system ([0052] the automation platform classifies tickets by computing environment/resources as in [0056/57); and 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the support fixes using the type of deployment operations of Rath with the identified computing resources by the ticketing system automation platform of Ghosh as they are both analogous art along with the claimed invention which teach solutions to the problems involved in support of computing services, and the combination would lead to an improved system which would improve the performance due to a more effective allocation of resources and thus also improve user experience by minimizing the time a user may lose due to support response as taught in [0106] of Ghosh.
Regarding Claims 3 and 14, Rath teaches wherein: 
the determined deployment characteristics comprise at least one of a number of business users, a cyclomatic complexity, an elapsed performance time, and a number of integrations ([0026] complexity and amount of resolution time as in [0036]).
Rath also teaches an architecture being used as in Claim 1 above, but does not explicitly state an on premises.
Ghosh teaches the architecture for the operational system is an on-premises architecture ([0053] physical location of the computing resources is utilized);
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the architecture of Rath with the on site location of support services of Ghosh as they are both analogous art along with the claimed invention which teach solutions to the problems involved in support of computing services, the location of where the services are performed does not change how the claimed limitations would be performed, and the combination would lead to an improved system which would improve the performance due to a more effective allocation of resources and thus also improve user experience by minimizing the time a user may lose due to support response as taught in [0106] of Ghosh.
Regarding Claims 4 and 15, Rath teaches The method of claim 2, wherein: 
the architecture for the operational system is a cloud-based architecture ([0014] the system is cloud based architecture; and 
the determined deployment characteristics comprise at least one of a number of business users, number of services, number of containers, code base, number of microservice templates, heterogeneous protocols, number of HTTP operations, deployment operations, static or dynamic forms, number of technical components, message architecture, cloud models, number of integration systems, and number of translations ([0050] number of services/estimated amount of assistance, [0052] total number of set of entities, [0020] deployed services/operations).
Regarding Claim 9, Rath teaches wherein the preferred service characteristics comprises at least time, experience, skillset, qualification, and cost of a candidate support worker ([0051] a skill for the complex problem is used for the agent, [0024] time in which the agent/support ticket can be worked, [0026] expertise, [0065] cost) .
Regarding Claim 10, Rath teaches further comprising: 
determining a probability of the high severity tickets from the predicted volume of new tickets ([0050] a probability of escalated tickets from the volume of tickets described above).
Regarding Claim 11, Rath teaches The method of claim 10, wherein determining the preferred service characteristics is further based on the probability of the high severity tickets ([0050-51] based on the probability of escalation there is a complexity that is used to match an agent to resolve the issue in a timely manner).
Claims 5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rath (U.S. Publication No. 2021/001,4136) in view of Ghosh (U.S. Publication No. 2020/006,5151) in further view of Bansal (U.S. Publication No. 2021/022,4765).

Regarding Claims 5, 16, and 19, the combination of Rath and Ghosh teaches wherein predicting the volume of new tickets as in Claim 1 above.
Rath teaches a machine learning model in use for the system as in Claim 1 above, but does not specifically state a regression model.
Ghosh teaches executing a plurality of regression models to predict the volume of new tickets ([0025] using regression for assigning a class/type of action).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the machine learning models for use in a support ticketing system of Rath with the regression analysis of Ghosh as they are both analogous art along with the claimed invention which teach solutions to the problems involved in support of computing services, it is old and well-known to use a regression analysis as part of machine learning, and the combination would lead to an improved system which would improve the performance due to a more effective allocation of resources and thus also improve user experience by minimizing the time a user may lose due to support response as taught in [0106] of Ghosh.
Neither Rath nor Ghosh teaches a best-fit model or cross-validation of this model
Bansal teaches:
determining a best-fit model from the plurality of regression models ([0023] best fit of regression model is used); 
performing cross-validation on the best-fit model ([0039] a cross-validation of the regression; and 
determining whether the best-fit model is over-fit based on the cross-validation ([0039-40] if the cross-validation of the model is hypertuned whether it is over-fit or not).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the machine learning regression model for use in a support ticketing system of the combination of Rath and Ghosh with the cross-validation of Bansal as they are all analogous art along with the claimed invention which teach solutions to the problems involved in support of computing services, it is old and well-known to use a best-fit model with regression analysis as part of machine learning, and the combination would lead to an improved system which would improve the performance due to a more effective allocation of resources and thus also improve user experience by minimizing the time a user may lose due to support response as taught in [0106] of Ghosh.

Allowable Subject Matter
Claims 6-8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and other rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210234890 A1
BANSAL; Kaushal et al.
PREDICTIVE RATE LIMITING SYSTEM FOR CLOUD COMPUTING SERVICES
US 20210014136 A1
Rath; Poonam
ASSIGNING SUPPORT TICKETS TO SUPPORT AGENTS
US 20200065151 A1
GHOSH; Bhaskar et al.
AUTOMATION PLAN GENERATION AND TICKET CLASSIFICATION FOR AUTOMATED TICKET RESOLUTION
US 20210224765 A1
SIDDIQUE; M.A. Sami et al.
SYSTEM AND METHOD FOR COLLABORATIVE SHOPPING, BUSINESS AND ENTERTAINMENT
US 20210092029 A1
Kumar; Udayan et al.
SERVICE TICKET ESCALATION BASED ON INTERACTION PATTERNS
US 20210004706 A1
Riddle; Zach et al.
HIGH FIDELITY PREDICTIONS OF SERVICE TICKET ESCALATION
US 20200372415 A1
Mann; Dror et al.
MACHINE-LEARNING AND DEEP-LEARNING TECHNIQUES FOR PREDICTIVE TICKETING  IN INFORMATION TECHNOLOGY  SYSTEMS
US 20200293946 A1
SACHAN; Ashish et al.
MACHINE LEARNING BASED INCIDENT CLASSIFICATION AND RESOLUTION
US 20200258013 A1
Monnett; Charles et al.
GENERATING PRIORITIES FOR SUPPORT TICKETS
US 20200104774 A1
Sun; Hongtan et al.
COGNITIVE USER INTERFACE FOR TECHNICAL ISSUE DETECTION BY PROCESS BEHAVIOR ANALYSIS FOR INFORMATION TECHNOLOGY SERVICE WORKLOADS
US 20190392491 A1
Niemann; Casey
INTEGRATED CUSTOMER SUPPORT SYSTEM FOR FIELD-CENTRIC BUSINESS SECTORS
US 20190327324 A1
Buffone; Robert
REQUEST ORCHESTRATION USING PREDICTIVE SERVICE CONGESTION CONTROL
US 20190251487 A1
Srivastava; Kumar
METHOD AND SYSTEM FOR AI-DRIVEN &amp; AI-OPTIMIZED DECISIONS, ACTIONS, &amp; WORKFLOWS IN PROCESS OPERATIONS
US 20170302540 A1
Monahan; Michael et al.
PREDICTIVE SERVICE REQUEST SYSTEM AND METHODS
US 20170076296 A1
HIRPARA; Avni Odhavjibhai et al.
PRIORITIZING AND PLANNING ISSUES IN AUTOMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        4/21/2022